Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin on September 6, 2022.
The application has been amended as follows: 
Claim 10 is rewritten as: 
- - A display device, comprising: 
a display module, comprising: 
a display panel; and 
a polarizer disposed on a light emitting side of the display panel, and comprising: 
a polarizer body, and 
an atomizing layer disposed on a side of the polarizer body distal to the display panel, wherein, the atomizing layer comprises an uneven surface; and,
a cover plate covering the display module, 
wherein a surface of the cover plate is arranged to face towards the atomizing layer, and the surface of the cover plate facing the display module is separated from the atomizing layer of the polarizer in the display module by an air layer; [[,]] 
wherein a gap between the surface of the cover plate facing the display module and the atomizing layer of the polarizer in the display module is 0.8 mm to 3 mm, and the surface of the cover plate facing the display module is smooth; 
wherein the atomizing layer is a resin layer doped with an antistatic agent;
wherein the resin layer is a photo-curable resin layer that has [[, and]] a refractive index 
wherein the uneven surface of the atomizing layer is provided with a plurality of
protrusions and a plurality of depressions, and both the protrusions and the depressions have hemispherical shapes; and
wherein the atomizing layer further comprises a plurality of uneven micro-structures of diffusion particles, and is fabricated by using a nano-imprint process comprising: 
mixing the antistatic agent with a resin material to obtain a resin material doped with the antistatic agent; 
coating the resin material doped with the antistatic agent on a surface of the polarizer body;
carrying out curing treatment;
coating an imprint glue on the resin material doped with the antistatic agent after the curing treatment; 
imprinting the imprint glue by an imprint template to obtain an imprinted pattern;
etching the resin material doped with the antistatic agent based on the imprinted pattern so as to obtain the atomizing layer; and 
removing the remaining imprinted glue. - -.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  
The closest cited prior art of record, US 2005/0134749, fails to fairly teach or suggest, even in view of US 2010/0019787, US 2012/0300304, US 2007/0229804,
US 2016/0178958, US 2013/00079468, US 2016/0154272, US 2013/0027780,
US 2015/0331149, US 2017/0102486 and US 2018/0215657, the display device comprising the specific combination of laminate structure, layer compositions, functions and optical and electrical properties, as amended above.  
See Applicant’s arguments in combination, in the responses filed on August 25, 2022 and April 20, 2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782